DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“an imagine unit that images” of at least Claim 1, which is closest mapped to camera of Figure 1 (Element 31a).
“a calibration processing unit that generates” of at least Claim 1, which is closest mapped to information processor of Figure 1 (Element 32).
“a display unit to display” of at least Claim 11, which is closest mapped to the display device Figure 1 (Element 33).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 contains the limitation “an imaging unit that images an outside.”  It is unclear what the term “an outside” is intended to mean and/or what the term is outside from.  The examiner assumes that the applicant is attempting to claim “an imaging unit that images a scene in front of and external to a head-mounted display” and the claims will be treated as such.  Claims 18 – 21 are rejected for substantially the same reason.  Claims 2 – 17 inherit this rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 10, and 15 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cajigas et al. (U.S. PG Pub 2013/0120224).

Regarding Claim 1, Cajigas et al. teach a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) comprising: 
a display unit (Figures 1A - 2C, Element 14.  Paragraph 32); 
an imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32) that images an outside (Seen in Figures 1A – 2C); and 


Regarding Claim 2, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above), wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) on a basis of a positional relationship (Paragraph 39) between the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and the external display equipment (Figure 2A, Element 7.  Paragraph 52).

Regarding Claim 3, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above), wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) on a basis of positional information (Paragraph 39) of the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and positional information (Paragraph 49) of the external display equipment (Figure 2A, Element 7.  Paragraph 52).

Regarding Claim 6, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above), wherein the 

Regarding Claim 10, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above), wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) estimates camera parameters (Paragraph 39) of the imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32) by using the calibration image (Figure 2A, Element 5.  Paragraph 53) captured by the imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32) and displayed by the external display equipment (Figure 2A, Element 7.  Paragraph 52).

Regarding Claim 15, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above), wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for the calibration and causes the external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53) at a timing when the external display equipment (Figure 2A, Element 7.  Paragraph 52) is detected in an image captured by the imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32), at a timing when a predetermined time has elapsed, at a timing when a discrepancy occurs 

Regarding Claim 16, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above), wherein the calibration image (Figure 2A, Element 5.  Paragraph 53) is an image including a marker in a predetermined shape (Figure 2A, Element 5.  Paragraph 53) or an image including a marker colored in a predetermined color arrangement.

Regarding Claim 17, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 1 (See Above), wherein the calibration image (Figure 2A, Element 5.  Paragraph 53) is an image displayed at a predetermined timing in content including a moving image (Paragraph 45).

Regarding Claim 18, Cajigas et al. teach a control method for a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) including a display unit (Figures 1A - 2C, Element 14.  Paragraph 32) and an imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32) that images an outside (Seen in Figures 1A – 2C), the method comprising a calibration process of generating a calibration image (Figure 2A, Element 

Regarding Claim 19, Cajigas et al. teach a program for causing a computer controlling a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32), which includes a display unit (Figures 1A - 2C, Element 14.  Paragraph 32) and an imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32) that images an outside (Seen in Figures 1A – 2C), to function as a calibration processing unit (Figure 2A, Element 4.  Paragraph 53) that generates a calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration and causes external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53).

Regarding Claim 20, Cajigas et al. teach an information processor for supplying content to a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) including a display unit (Figures 1A - 2C, Element 14.  Paragraph 32) and an imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32) that images an outside (Seen in Figures 1A – 2C), the information processor comprising a calibration processing unit (Figure 2A, Element 4.  Paragraph 53) that generates a calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration and causes external display equipment (Figure 2A, Element 7.  Paragraph 52) to display the calibration image (Figure 2A, Element 5.  Paragraph 53).

Regarding Claim 21, Cajigas et al. teach a display device for displaying a calibration image (Figure 2A, Element 5.  Paragraph 53) of an imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32) that images an outside (Seen in Figures 1A – 2C) in a head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) including a display unit (Figures 1A - 2C, Element 14.  Paragraph 32) and the imaging unit (Figures 1A - 2C, Element 113.  Paragraph 32), the display device comprising a calibration processing unit (Figure 2A, Element 4.  Paragraph 53) that generates the calibration image (Figure 2A, Element 5.  Paragraph 53) suitable for calibration and causes the display device to display the calibration image (Figure 2A, Element 5.  Paragraph 53).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 5 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Solomon et al. (U.S. PG Pub 2016/0349838).

Regarding Claim 4, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 3 (See Above), generates the calibration image (Figure 2A, Element 5.  Paragraph 53) in accordance with a distance (Paragraph 49.  Cajigas et al. disclose a triggering event for recalibration being the object is in the field of the see-through display.  A distance will be considered as being met when the object is in the field of view.) between the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and the external display equipment (Figure 2A, Element 7.  Paragraph 52).
Cajigas et al. is silent with regards to wherein the calibration processing unit adjusts a size of the calibration image.
Solomon et al. teach wherein the calibration processing unit adjusts a size of the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53). 

Regarding Claim 5, Cajigas et al. in view of Solomon et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 4 (See Above).  Cajigas et al. teach wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) adjusts the calibration image (Figure 2A, Element 5.  Paragraph 53) to a large extent when the distance between the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) and the external display equipment (Figure 2A, Element 7.  Paragraph 52) is greater than a predetermined distance (Paragraph 58).
Cajigas et al. is silent with regards to wherein the calibration processing unit adjusts a size of the calibration image.
Solomon et al. teach wherein the calibration processing unit adjusts a size of the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 7, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 6 (See Above), wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) in accordance with an angle (Seen in Figure 1B.  Paragraph 34) formed by an imaging direction of the imaging unit 
Solomon et al. teach wherein the calibration processing unit adjusts a size of the calibration image (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).

Regarding Claim 8, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 7 (See Above).  Cajigas et al. is silent with regards to wherein the calibration processing unit adjusts the size of the calibration image with respect to a direction in which the formed angle is formed.
Solomon et al. teach wherein the calibration processing unit adjusts a size of the calibration image (Paragraph 82) with respect to a direction in which the formed angle is formed (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with 

Regarding Claim 9, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 8 (See Above).  Cajigas et al. is silent with regards to wherein when the formed angle is larger than a predetermined angle, the calibration processing unit adjusts the size of the calibration image to a large extent with respect to the direction in which the formed angle is formed.
Solomon et al. teach wherein when the formed angle is larger than a predetermined angle (Paragraph 82.  Solomon et al. discloses the calibration iteration will require the transparent representation to move or change its scale.  Enough of a rotation to be considered “a move” will be deemed on meeting this claim requirement.), the calibration processing unit adjusts the size of the calibration image (Paragraph 82) to a large extent with respect to the direction in which the formed angle is formed (Paragraph 82).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the heads-up display calibration method of Solomon et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Solomon et al. is to provide a calibration process that can determine spatial relationships between the heads-up display, as taught by Solomon et al. (Paragraph 53).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Ramachandran et al. (U.S. PG Pub 2014/0176418).

Regarding Claim 11, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 10 (See Above), the user wearing the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32).
Cajigas et al. is silent with regards to wherein in a case where the calibration processing unit estimates the camera parameters on a basis of a plurality of images of the calibration images captured by the imaging unit and displayed by the external display equipment, the calibration processing unit causes the display unit to display an image that guides a user so that imaging is performed from a direction in which imaging has not been performed by the imaging unit among imaging directions of the imaging unit with respect to a surface direction of the external display equipment when the imaging directions of the imaging unit with respect to the surface direction of the external display equipment are imbalanced for the plurality of images.
Ramachandran et al. teach wherein in a case where the calibration processing unit (Figure 7, Element Calibration Application.  Paragraph 36) estimates the camera parameters (Figure 8, Element 110.  Paragraph 38) on a basis of a plurality of images of the calibration images (Figure 7, Elements 304 - 308.  Paragraph 36) captured by the imaging unit (Figure 8, Element 108.  Paragraph 38) and displayed by the external display equipment (Figure 1, Element 101.  Paragraph 19), the calibration processing 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the calibration method of Ramachandran et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Ramachandran et al. is to calibrate the inertial sensors, as taught by Ramachandran et al. (Paragraph 6).


Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Yeoh et al. (U.S. PG Pub 2017/0122725).

Regarding Claim 13, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 2 (See Above), wherein the calibration processing unit (Figure 2A, Element 4.  Paragraph 53) generates the calibration image (Figure 2A, Element 5.  Paragraph 53) and displayed by the external display equipment (Figure 2A, Element 7.  Paragraph 52).
Cajigas et al. is silent with regards to generating the calibration image on a basis of brightness of the calibration image captured by the imaging unit.
Yeoh et al. teach generating the calibration image on a basis of brightness of the calibration image captured by the imaging unit (Paragraph 119).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the calibration luminance of Yeoh et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Yeoh et al. is to be able to evaluate chromatic errors using a calibration image, as taught by Yeoh et al. (Paragraph 119).

Regarding Claim 14, Cajigas et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 13 (See Above).  Cajigas et al. is silent with regards to wherein the calibration processing unit reduces the brightness of the calibration image captured by the imaging unit and displayed by the external display equipment in a case where there are more than a predetermined number of pixels with saturated brightness in the calibration image displayed by the external display equipment, and increases the brightness of the calibration image captured by the imaging unit and displayed by the external display equipment in a case where there are 
Yeoh et al. teach wherein the calibration processing unit (Figure 4, Element 450.  Paragraph 58) reduces the brightness of the calibration image captured by the imaging unit (Figure 4, Element 454.  Paragraph 58) and displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54) in a case where there are more than a predetermined number of pixels (Paragraph 125) with saturated brightness in the calibration image displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54), and increases the brightness of the calibration image captured by the imaging unit (Figure 4, Element 454.  Paragraph 58) and displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54) in a case where there are more than a predetermined number of pixels (Paragraph 130) with the lowest brightness in the calibration image displayed by the external display equipment (Figure 4, Element 400.  Paragraph 54).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the calibration luminance of Yeoh et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Yeoh et al. is to be able to evaluate chromatic errors using a calibration image, as taught by Yeoh et al. (Paragraph 119).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. PG Pub 2013/0120224) in view of Ramachandran et al. (U.S. PG Pub 2014/0176418) in view of Cho et al. (U.S. PG Pub 2018/0032133).

Regarding Claim 12, Cajigas et al. in view of Ramachandran et al. teach the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32) according to claim 11 (See Above), the user wearing the head mounted display (Figures 1A - 2C, Element 2.  Paragraph 32).
Cajigas et al. is silent with regards to wherein in a case where the calibration processing unit estimates the camera parameters of each of the imaging units of a plurality of the head mounted displays, the calibration processing unit causes the display unit to display an image that guides the user wearing the head mounted display so that the calibration image displayed by the external display equipment is able to be captured without overlapping of each of the plurality of the imaging units.
Ramachandran et al. teach wherein in a case where the calibration processing unit (Figure 7, Element Calibration Application.  Paragraph 36) estimates the camera parameters (Figure 8, Element 110.  Paragraph 38) of the imaging unit (Figure 8, Element 108.  Paragraph 38), the calibration processing unit (Figure 7, Element Calibration Application.  Paragraph 36) causes the display unit (Figure 1, Element 102.  Paragraph 19) to display an image that guides (Figures 1 and 2, Elements 120 and 122.  Paragraph 22) the user wearing the head mounted display so that the calibration image (Figure 7, Elements 304 - 308.  Paragraph 36) displayed by the external display equipment (Figure 1, Element 101.  Paragraph 19).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. with the calibration method of Ramachandran et al.  The motivation to modify the teachings of Cajigas et al. with the teachings of Ramachandran et al. is to calibrate the inertial sensors, as taught by Ramachandran et al. (Paragraph 6).
Cho et al. teach the imaging unit being the imaging units of a plurality of the head mounted displays (Paragraph 175) and the calibration image is able to be captured without overlapping of each of the plurality of the imaging units (Paragraph 175.  Cho et al. discloses “To ensure further accuracy, the calibration data most suitable for the user 30 wearing the head mounted display 100 is chosen from calibration data of plural persons, and thereby the deviation is reduced.”).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the heads-up display of Cajigas et al. and the calibration method of Ramachandran et al. with the plurality of users of Cho et al.  The motivation to modify the teachings of Cajigas et al. and Ramachandran et al. with the teachings of Cho et al. is to further ensure accuracy of the device and reduce deviation, as taught by Cho et al. (Paragraph 175).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Abe et al. (U.S. PG Pub 2020/0322595) discloses a device where a plurality of heads-up displays are used to determine localization of a visual line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625